Citation Nr: 0636165	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-24 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound (SFW) of the left shoulder, currently 
characterized as scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1955 until July 
1958 and from September 1958 to March 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In September 2005, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.


FINDING OF FACT

The veteran's SFW of the left shoulder is manifested by a 
superficial, 1/2 inch scar that is slightly dark in color, with 
no pain, no adherence, no neurological impairment, and no 
limitation of function.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
residuals of a SFW of the left shoulder, currently 
characterized as a scar, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Codes 7802-7805 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of January 2004 and August 2006 letters from the agency of 
original jurisdiction (AOJ) and the Appeals Management Center 
(AMC) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was requested to submit any relevant evidence in his 
possession to VA.  The August 2006 letter also informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman.  The 
August 2006 letter provided the veteran with examples of the 
evidence he could submit that may affect his disability 
rating and effective date.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the March 2004 unfavorable AOJ decision that is the basis of 
this appeal was decided after the issuance of appropriate 
VCAA notice in January 2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim. 
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Schedule), which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran's residuals of a SFW of left shoulder, 
characterized as a scar, is currently evaluated as 
noncompensable under Diagnostic Code 7805, limitation of 
function of the affected part.  38 C.F.R. § 4.118; see 38 
C.F.R. § 4.31 (stating that where the Schedule does not 
provide a zero percent rating, zero percent shall be assigned 
if the requirements for a compensable rating are not met).  

The Board notes VA promulgated new regulations for evaluating 
disability from skin disorders, including scars, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. pt. 4).  In any event, the veteran's 
claim for service connection was received in December 2003, 
after the August 30, 2002 effective date.  Hence, only the 
current regulations are applicable.

With respect to limitation of function under Diagnostic Code 
7805, while the veteran's range of motion was limited in his 
left shoulder, there is no indication that the scar is 
responsible.  Indeed, upon VA examination in January 2006, 
the examiner opined that it "is not likely that the degree 
of limitation of motion is due to any neuropathic or 
orthopedic residual of the in-service left shoulder fragment 
wound."  Diagnostic X-rays taken at the time reveal 
acromioclavicular arthritis.  X-rays taken at a previous VA 
examination dated in February 2004 found the veteran to have 
mild degenerative changes of the left shoulder.  The 2006 VA 
examination report also states that the degree of functional 
impairment or interference with daily activities is minimal 
due to the service-connected SFW of the left shoulder.  As 
the competent clinical evidence of record does not 
demonstrate any limitation of function associated with the 
left shoulder scar, an increased rating under Diagnostic Code 
7805 is not for application.  

The Board has considered Diagnostic Code 7802.  This 
diagnostic code section provides a 10 percent rating for 
scars, other than to the head, face, or neck, that are 
superficial and do not cause limitation of motion, provided 
that they measure 144 square inches or more in area.  The 
objective evidence from the February 2004 and January 2006 VA 
examinations demonstrates a scar measuring about half-an-inch 
in length over the anterior part of the left shoulder over 
the pectoral muscle.  As measured, the veteran's scar does 
not meet the criteria for a compensable rating under 
Diagnostic Code 7802.

Furthermore, the Board has considered Diagnostic Code 7803, 
which affords a 10 percent rating for scars that are 
superficial and unstable and Diagnostic Code 7804, which 
provides a 10 percent rating for scars that are superficial 
and painful on examination.  The VA examinations in 2004 and 
2006 both described the scar as being without any tenderness 
or any adhesions.  At his September 2005 hearing, the veteran 
commented that the scar did not stick to his clothing nor was 
it painful upon touching it.  Thus, there is no showing of an 
unstable or pain superficial scar.    Based on the above, a 
compensable evaluation for the veteran's service-connected 
scar is not warranted under either Diagnostic Code 7803 or 
Diagnostic Code 7804. 

Additionally, the Board observes that the scar is not located 
on the head, face, or neck; consequently, Diagnostic Code 
7800 is not for application.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (stating that the choice of diagnostic code should 
be upheld if it is supported by explanation and evidence).  
Upon VA examination in January 2006, the examiner described 
the scar as skin deep, meaning that Diagnostic Code 7801 is 
not applicable.

The Board has also considered whether a compensable 
evaluation is possible under Group III muscle injuries, which 
pertains to the shoulder girdle, and are rated under 38 
C.F.R. § 4.73, Diagnostic Code 5303.  This diagnostic code 
section makes reference to varying levels of severity of 
muscle disability (e.g., slight, moderate, moderately severe, 
severe), and a further description of what these levels of 
severity signify is set forth in 38 C.F.R. § 4.56 (2006).  
The Board points out that the 2006 VA examination report 
stated that the veteran has arthritis of the 
acromioclavicular joint.  The VA examiner then opined that 
such arthritis is not a residual of the in-service left 
shoulder SFW.  The examiner further commented that the left 
shoulder SFW is minor based on that the fact that the scar is 
very small (1/2 inch) and only skin deep.  Based on the 
foregoing clinical evidence, the Board finds that a 
compensable rating is not warranted under Diagnostic Code 
5303 or comparable diagnostic codes rating muscle group 
injuries of the shoulder.

The veteran has complained of sharp pains through his left 
shoulder at his September 2005 hearing and at VA examinations 
in February 2004 and January 2006.  The 2004 VA examiner 
noted that the veteran's upper limbs were negative for any 
neurological deficiency.  The 2006 VA examination report 
stated that his neurovascular bundle is intact and there is 
no tissue loss.  The examiner's diagnosis noted that there 
was no neurological impairment.  Further, X-rays of the 
veteran's left shoulder taken in conjunction with both of the 
above VA examinations show that no metal fragments are 
present.  As such, the Board finds that a compensable rating 
under the neurological conditions listed in 38 C.F.R. 
§ 4.124a is not warranted.

In conclusion, the clinical evidence reveals that the 
veteran's residuals of a SFW of the left shoulder, currently 
characterized as scars is manifested by symptoms consistent 
with the currently assigned noncompensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to a compensable rating for residuals of a SFW of 
the left shoulder, currently characterized as scars, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


